Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 15, 2017                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154764(80)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellant,                                                                                     Justices
                                                                   SC: 154764
  v                                                                COA: 325407
                                                                   Monroe CC: 13-040406-FH
  LONNIE JAMES ARNOLD,
             Defendant-Appellee.
  _____________________________________/

         On order of the Chief Justice, the second motion of defendant-appellee to extend
  the time for filing his brief is GRANTED. The brief will be accepted for filing if
  submitted on or before August 16, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 15, 2017
                                                                              Clerk